Citation Nr: 1524894	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for cirrhosis of the liver.

5.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include depressive disorder, cognitive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to May 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The issue of service connection for a psychiatric disorder was developed as limited to the diagnoses of depressive disorder and cognitive disorder.  At the hearing before the undersigned, the Veteran raised a claim of service connection for PTSD due to military sexual trauma (MST).  Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of the claim of service connection for a psychiatric disorder is expanded to encompass any psychiatric disorder shown, however diagnosed.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board notes that the Veteran has alleged that records from his Reserve service may include information pertinent to the issues on appeal.  He has not clearly delineated which issue(s) would be impacted by the information in Reserve records.  Consequently, such records must be secured and reviewed for pertinent information with respect to all issues on appeal.

Regarding the claims of service connection for bilateral hearing loss and tinnitus, the Veteran alleges that during his active duty service he was exposed to noise trauma by virtue of working in an administration building that was near a flight line and also from exposure to jet engines.  He also alleges that tear gas canisters exploded in his face while he was serving in both the Air Force and the Army Reserves.  He relates that one such injury occurred while he was at Fort Leonard Wood between May 1974 and May 1975.  On May 2013 VA audiological evaluation, the examiner found (noting that there was no significant shift in audiometric thresholds from enlistment to separation) that the Veteran's bilateral hearing loss was unrelated to his service.  However, under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Consequently, the opinion is inadequate for rating purposes, and a remand to secure a medical opinion with adequate rationale is necessary.  Further, if the Veteran's Reserve records are obtained and show a blast (exploding tear gas canister) injury while he was on active duty, a medical opinion as to whether his hearing loss and/or tinnitus may be related to such specific injury would be needed.

Regarding the claim of service connection for hepatitis C, the Veteran alleges that he contracted such disease from exposure to unsterilized needles or unsterilized barber equipment in service; he also suggests it may be due to syphilis that he contracted in service.  His service treatment records (STRs) show he was treated for syphilis in service.  An August 2013 medical opinion regarding the etiology of the Veteran's hepatitis C discusses whether it was due to exposure to unsterilized needles in service.  As the Veteran has identified additional exposures in service as alleged etiological factors for his hepatitis C, a supplemental opinion that addresses all possible etiologies, and identifies the one most likely implicated is needed.   

The Veteran has alleged that he has cirrhosis of the liver secondary to his hepatitis C (a February 2011 VA treatment record notes an assessment of cirrhosis secondary to hepatitis C).  The claims of service connection for cirrhosis of the liver and hepatitis C are inextricably intertwined, and must be considered concurrently.

Finally, the Veteran alleges that he acquired a psychiatric disorder in service.  At the hearing before the undersigned, he alleged a new theory of entitlement [to service connection for a psychiatric disability], namely that he has PTSD due to MST.  He testified that the September 2013 VA examiner elicited a history MST from him; however, a review of the report of that examination found no mention of MST.  Clarification of whether the report of the examination in the record is incomplete, whether the examiner did not include some history elicited in the examination report, or whether the Veteran's recollection of what transpired is inaccurate is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be asked to identify (by dates, unit, and location) each period of ACDUTRA or INACDUTRA when he alleges an injury or exposure material to a disability at issue in this appeal occurred (or when any disability at issue was evaluated or treated). The AOJ should arrange for service department verification of each such period of service identified, and secure for the record any service personnel records or STRs.  [Note, the Veteran has alleged an injury during Reserve service at Fort Leonard Wood between May 1974 and May 1975.]

2.  The AOJ should then secure for the record (with the Veteran's cooperation -by providing identifying information and releases) all outstanding records of VA or private evaluations or treatment the Veteran has received for the disabilities at issue, to include any records from VA facilities in Black Hills/Rapid City in 1997 and any records related to his civil service employment with the government (i.e., any physical examinations for fitness), and any records of private evaluations or treatment the veteran received for PTSD due to MST.

3.  The AOJ should then secure for the record a supplemental medical opinion by an audiologist or otologist regarding the likely etiology of the Veteran's bilateral hearing loss.  The entire record (to include this remand) must be reviewed by the consulting provider.  Based on such review, the consulting audiologist should provide an opinion that responds to the following:

(a)  What is the likely etiology for the Veteran's bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to exposure to noise in service, including working near the flight line and being exposed to jet engines?

The provider is reminded that under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.

The consulting audiologist should include rationale for all opinions.

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician (e.g., an infectious diseases/liver diseases specialist) to secure for the record a supplemental medical opinion regarding the likely etiology of his hepatitis C.  The entire record (to include this remand) must be reviewed by the consulting provider, and the examiner should elicit from the Veteran a full listing of his alleged exposures to risk factors for hepatitis C in service.  Based on examination and interview of the veteran and review of his record, the consulting physician should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's hepatitis C?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to an alleged risk factor in service (as identified by the Veteran in the record or on interview by the examiner)?

The rationale should specifically address the allegations that he contracted hepatitis C in service via:

	(i) exposure to unsterilized needles;
	(ii) exposure to unsterilized barber equipment;
(iii) syphilis contracted in service (in 1972).

The examiner must include rationale with all opinions.

5.  Then, the AOJ should contact the September 2013 VA psychiatric examiner (alleged by the Veteran to have elicited his history of MST) for clarification of the examination report.   The examiner should be asked to indicate (based on any additional notes from that examination or on best recollection) whether the Veteran provided a history of MST then that was not noted in the examination report, whether the report in the record is incomplete (and if so to provide any portion outstanding), or whether the Veteran's report of what transpired is inaccurate.  

6.  The AOJ should arrange for any further development suggested by the development ordered above (e.g., if the response by the September 2013 VA examiner is to the effect that the examination did not address PTSD due to MST, all appropriate notice and full development for stressor information and an examination to ascertain the presence or absence of such diagnosis).  .

7.  Thereafter, the AOJ should review the record and readjudicate the claims on appeal (service connection for a psychiatric disability to encompass the diagnosis of PTSD due to PTSD).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

